Citation Nr: 9925003	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-27 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel

INTRODUCTION

The veteran had active military service from December 1948 to 
May 1952.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
July 1998 the Board issued a decision which found that there 
was no new and material evidence to reopen the veteran's 
claim for service connection for residuals of a back injury.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").

On November 19, 1998, representatives of the Secretary of VA 
filed a motion for remand which was also served on the 
veteran.  The representatives moved to vacate and remand the 
Board's July 1998 decision.  The Court granted the motion.  
In an order dated in January 1999 the court vacated that 
decision and remanded the case for further action by the 
Board.


FINDINGS OF FACT

1.  Service connection for residuals of a back injury was 
denied by the Board in January 1986 on the basis that a back 
injury in service was acute and transitory and resolved 
without residuals and was unrelated to degenerative joint 
disease first shown many years after service.

2.  In May 1995 the RO found that new and material evidence 
had not been submitted to reopen the veteran's claim for 
service connection for degenerative joint disease of the 
lumbosacral spine and the veteran did not appeal that 
decision.

3.  The additional evidence submitted since the 1995 decision 
of the RO which denied service connection for degenerative 
joint disease of the lumbosacral spine is cumulative and does 
not include new information regarding whether the veteran's 
back disorder began during service or is due to injury in 
service; it is not so significant that it must be considered 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence received since the 1995 decision of the RO which 
declined to reopen a claim of service connection for 
degenerative joint disease of the lumbosacral spine is not 
new and material, and that claim may not be reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims service connection for residuals of a back 
injury.  Service connection for a back injury and 
degenerative joint disease was denied by the Board in January 
1986 on the basis that any injury was acute and transitory 
and resolved without residual disability and that 
degenerative joint disease was not shown until several years 
after.  That decision is final.  38 U.S.C.A. § 7104 (West 
1991 & Supp. 1998).

At the time of that decision the evidence of record consisted 
of a copy of a document showing that the veteran was awarded 
a Purple Heart and a copy of a document showing that he had a 
pilonidal cyst.  No service medical records were available.  
VA examination in May 1984 showed that the veteran had 
chronic low back pain with degenerative joint disease of the 
lower lumbar spine with fusion of L5 on S1.  At the time of 
that examination the veteran reported that his back trouble 
began while he was in service when he fell and injured his 
back.  A newspaper clipping showed that the veteran was 
injured in Korea when he was 19 years old.  He was sent to 
Japan for treatment.  He reportedly wrote a letter to his 
mother in which he stated that he had been hit in the back.  
At a hearing in May 1985 the veteran testified that he was 
hospitalized after he injured his back in a fall in Korea.

In order to reopen his claim, the veteran must submit new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
Manio v. Derwinski, 1 Vet.App. 140 (1991).  The Court has 
held that new evidence is not that which is merely cumulative 
of other evidence on the record and material evidence is that 
which is relevant and probative of the issue at hand.  Colvin 
v. Derwinski, 1 Vet.App. 171 (1991).  The Court has also held 
that in determining whether an appellant has submitted new 
and material evidence the Board is required to consider all 
evidence submitted since the last final denial of the claim.  
Evans v. Brown, 9 Vet.App. 273 (1996).  The Board is 
cognizant of the decision of the Federal Circuit Court in 
Hodge v. West 155 F.3d 1356 (Fed. Cir. 1998), but that 
decision overruled only the third step of the three step 
process for determining whether a claim should be reopened.  
Both the regulation and Colvin still require that the Board 
determine whether additional evidence submitted by a veteran 
in an attempt to reopen a finally denied claim is first 
"new" and second "material."  Only after having found that 
additional evidence is "new and material," and, thus, 
reopening the claim, does the question of whether the claim 
is well-grounded arise.  Winters v. West, 12 Vet.App. 203, 
(1999), Elkins v. West, 12 Vet.App. 209, (1999).  To 
establish service connection for a disability, there must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(b) (1998); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

Since the January 1986 Board decision the veteran attempted 
to reopen his claim for service connection for a back 
disorder in December 1994.  The only pertinent evidence 
submitted in connection with that attempt was a copy of a 
report of x-ray examination of his back done in December 1992 
which showed straightening and scoliosis of the spine and 
degenerative joint disease with hypertrophic spurring and 
disc space narrowing.  In May 1995 the RO declined to reopen 
his claim on the ground that that evidence was not new and 
material.  The veteran did not appeal that decision, and it 
is final.  38 U.S.C.A. § 7105.

The veteran again attempted to reopen his claim in February 
1997.  He submitted medical records showing treatment for a 
back disorder in January and February 1993 and from December 
1996 to January 1997.  A history of having injured his back 
in Korea in the early 1950's was reported in those records.

In June 1997 a statement was received from [redacted]
which was to the effect that he knew that the veteran had had 
back problems for a long time and that Mr. [redacted] father 
had told him that the problem did not exist before the Korean 
War.

The veteran testified at a hearing before a hearing officer 
at the RO in October 1997.  He described his injury in 
service and asserted that he had had problems with pain in 
the back since that time.

After the Court remanded this case, the veteran's 
representative submitted additional evidence.  That 
additional evidence consisted of medical records dated from 
1996 to 1999.  Contained in those records is another 
recitation of the veteran's history of having injured his 
back in service.  Also included in that additional evidence 
was a statement from an individual who served with the 
veteran and who reported that he knew that the veteran 
injured his back in service and was hospitalized for 
treatment of that injury.

The veteran has attributed his present degenerative joint 
disease to a back injury in service.  Service connection for 
a back disorder was initially denied by the Board in 1986 
because a chronic back disorder was not shown in service.  It 
was noted at that time that degenerative joint disease was 
first shown several years after the veteran's separation from 
service and that it was not shown to be related to an acute 
and transitory injury in service.  The principal reason for 
the denial of service connection for a back disorder in 1986 
was not the absence of the disorder, but rather the absence 
of evidence of the onset of the disorder in service or of any 
nexus between an event in service and the current back 
disorder.  

The additional medical evidence received since the 1995 
decision of the RO only confirms that the veteran has been 
treated for a back disorder in recent years.  It is merely 
cumulative of evidence already of record in 1995.  It does 
not supply any new information and, therefore is not "new" 
for the purpose of reopening the veteran's claim for service 
connection for a back disorder.

The statements of the veteran and of a service comrade show 
only that the veteran sustained a back injury in service.  
Those statements do not show that current back disability is 
a residual of such injury or is in any way related to the 
injury.  The veteran has attempted to establish a nexus 
between his current back disorder and service by asserting 
that the present back disorder was caused by a fall in 
service.  However, he has presented no medical evidence to 
show a link between any event in service and a current back 
disorder.  The veteran himself is not qualified to testify as 
to a causal link between any present back disorder and events 
in service.  Espirtu v. Derwinski, 2 Vet.App. 492 (1992).  
Therefore, his statements regarding a nexus between current 
disability and service are not competent evidence, and are 
not material evidence.

The only additional competent evidence submitted by the 
veteran since the 1995 RO decision addresses the matters of 
whether the veteran now has a back disability and whether he 
had an injury in service.  These matters are not in dispute.  
Hence, the additional evidence submitted is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The matter remaining in 
dispute is whether there is a nexus between current back 
disability and service.  Hence, the only evidence which would 
be so significant that it must be considered to fairly decide 
the merits of the claim would be competent evidence 
pertaining to the matter of a nexus between the current 
disability and service.  None of the evidence submitted since 
the 1995 RO decision fits this bill.  Inasmuch as new and 
material evidence has not been submitted, the veteran's claim 
may not be reopened.

ORDER

The appeal to reopen a claim for service connection for a 
back disorder is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

